 

Exhibit 10.09


Amendment To Membership Interest Purchase Agreement


This document shall serve as an Amendment to that certain Membership Interest
Purchase Agreement dated June 1, 2011 by and between Mesa Energy Holdings, Inc.,
a corporation existing under the laws of Delaware (the “Parent”), Mesa Energy,
Inc., a corporation existing under the laws of Nevada (the “Purchaser”),
Tchefuncte Natural Resources, LLC, a Louisiana limited liability company (the
“Company”), and the members of the Company listed on the signature pages hereof
(collectively the “Sellers.  The following amendment shall be effective upon
execution of this document:


Article III, Paragraph 3.1 is hereby amended to read as follows:


3.1   Closing Date.


Subject to the satisfaction of the conditions set forth in Sections 8.1 and 8.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Membership Interests provided for in
Section 1.1 hereof (the "Closing") shall take place at the offices of Jackson
Walker LLP, 901 Main Street, Dallas, Texas 75202 (or at such other place as the
parties may designate in writing) on or before July 31, 2011 or on such other
date as the Sellers and the Purchaser may mutually agree to designate (the
“Closing Date”).  The Closing may also take place through the delivery of
documents in electronic or telefaxed format or through courier delivery of
actual signatures to counsel for the parties.


In the event of a conflict between the Member Interest Purchase Agreement and
the provisions of this Amendment to Member Interest Purchase Agreement, the
provisions of this Amendment to Member Interest Purchase Agreement shall
control. All other terms and conditions of the original Member Interest Purchase
Agreement are hereby ratified and shall remain in full force and effect.


Dated this 13th day of July, 2011.



 
MESA ENERGY, INC.
           
By:
/s/ RANDY M. GRIFFIN
     
Randy M. Griffin,
     
Chief Executive Officer
 

 
Additional Signature Page Follows
 
 
 

--------------------------------------------------------------------------------

 
 

 
MESA ENERGY HOLDINGS, INC.
         
By:
/s/ RANDY M. GRIFFIN
     
Randy M. Griffin,
     
Chief Executive Officer
 

 

 
TCHEFUNCTE NATURAL RESOURCES, LLC
         
By:
/s/ CAROLYN M. GREER
     
Carolyn M. Greer
     
Managing Member
         
SELLERS:
         
/s/ CAROLYN M. GREER
   
Carolyn M. Greer
         
/s/ WILLIE WILLARD POWELL
   
Willie Willard Powell
         
/s/ DAVID L. FREEMAN
   
David L. Freeman
 

 
 
 

--------------------------------------------------------------------------------

 